DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a battery pack, classified in B60L 50/64.
II. Claims 11-20, drawn to an electrified vehicle, classified in B60K 1/00.

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claims 11-20, recite an electrified vehicle comprising a battery pack, a first electric machine, a second electric machine, a first high voltage wiring harness routed. Claims 1-10, recite a battery pack comprising an enclosure assembly, a heat exchanger plate and a first of battery arrays.  The subcombination has separate utility such as the battery pack can be used on other structure like computer, construction tools.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
During a telephone conversation with Todd Barrett on 5/6/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a) as being anticipated by Chidester et al. (2017/0005371).
Chidester et al. in figures 1-20, disclose a battery pack (140), comprising an enclosure assembly including a tray (260) and a cover (275), a heat exchanger plate (570) positioned against a floor of the tray: a first row of battery arrays (210) positioned in proximity to the heat exchanger plate. The first row of battery arrays includes a first battery array and a second battery array spaced apart from the first battery array. Chdester et al. also disclose an open channel (350B, para. 0091) extending between the first battery array and the 
 	Regarding claim 2, Chidester et al. in figures 7A-7B, disclose the first high voltage wiring harness extending from a first connector (410 male) to a second connector (410 female) of the enclosure assembly and extends along an entire length of the open channel.  
 	Regarding claim 3, Chidester et al. in figure 5B, disclose a second high voltage wiring harness connected to the first connector and a third high voltage wiring harness connected to the second connector, wherein neither the second high voltage wiring harness nor the third high voltage wiring harness is routed through the open channel.  
 	Regarding claim 4, Chidester et al. in figure 4, disclose the enclosure assembly extends along a central longitudinal axis, and the central longitudinal axis bisects the open channel.  
 	Regarding claim 5, Chidester et al. in figure 18A, 18C, disclose a second heat exchanger plate (1410 or a thermal barrier 215) positioned against the floor of the tray; a second row of battery arrays positioned in proximity to the second heat exchanger plate; and a battery internal structure disposed between the first and second rows of battery arrays.  
 	Regarding claim 6, Chidester et al. in figure 4, disclose a length of the open channel extends along a central longitudinal axis of the enclosure assembly, and the battery internal structure extends along an axis that is transverse to the central longitudinal axis.  
 	Regarding claim 7, Chidester et al. in figure 18A, 18C, disclose a third heat exchanger plate (1430 or a thermal barrier 215) positioned against the floor of the tray; a third row of battery arrays positioned in proximity to the third heat exchanger plate; and a second battery internal structure disposed between the second and third rows of battery arrays.  
 	Regarding claim 8, Chidester et al. in figure 4, disclose the battery internal structure, which is a rigid cross member that connects between a pair of longitudinally extending side walls of the tray.  
 	Regarding claim 9, Chidester et al. in figure 19A-B, disclose a battery internal wiring line routed within the open channel.  
 	Regarding claim 10, Chidester et al. in figures 1-4B, disclose the first high voltage wiring harness is routed over top of the battery internal wiring line.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618